Concurring and Dissenting Opinion by
Judge COHN JUBELIRER.
I agree with the majority’s excellent analysis of the free expression issues. However, I believe that the Board’s regulation is not unconstitutionally vague and therefore, dissent from that portion of the majority opinion.
Board Regulation 13.102 states, in pertinent part:
(a) General. Retail licensees may discount the price of alcoholic beverages for a consecutive period of time not to exceed 2 hours in a business day, but may not engage in discount pricing practices between 12 midnight and the legal closing hour. Retail licensees may not engage in the following discount pricing practices unless specifically excepted in subsection (b):
(1) The sale or serving, or both, of more than one drink of liquor, wine, or malt or brewed beverages at any one time to any one person, for the price of one drink.
(2) The sale or serving, or both, of an increased volume of one drink of liquor, wine, or malt or brewed beverages without a corresponding and proportionate increase in the price for the drink.
(3) The sale or serving, or both, of an unlimited or indefinite amount of *1200liquor, wine, or malt or brewed beverages for a set price.
(4) The pricing of alcoholic beverages in a manner which permits the price to change within the 2-hour period.
(b) Exceptions. Nothing in subsection (a) prohibits:
(2) The offering for sale of one spe-ciñc type of alcoholic beverage or drink per day or a portion thereof at a reduced price, if the offering does not violate subsection (a).
(Emphasis added.)
Licensee asserts that subsection (b)(2) of this discount pricing regulation is so vague that it should not be enforced. In evaluating this argument, I note first that an agency’s interpretation of its own regulations is entitled to judicial deference unless it is plainly erroneous, inconsistent with regulations, or contrary to the enabling statute. Suburban Manor/Highland Hall Care Center v. Department of Public Welfare, 545 Pa. 159, 164, 680 A.2d 867, 869 (1996).
The Board, in interpreting the exception in subsection (b)(2) of its regulation, has chosen to draw a distinction between “draft beer” and other types of alcoholic beverages. While, as the majority notes, the ALJ may have disagreed with the Board’s interpretation, it is the Board, not the ALJ, to which we should be deferring, since the Board is the entity empowered to control the sale of liquor and establish pricing structures for those sales. See Section 207 of the Liquor Code, 47 P.S. § 2-207 (providing that the Board has the duty to control sale and fix prices of alcohol.)
Licensee seeks a ruling requiring that the Board include “all bottled beer,” in addition to draft beer, as a type of alcoholic beverage subject to discounts. However, in addition to my view that the deference rule precludes the Court from doing so, I also note that limiting the interpretation of subsection (b)(2), as the Board has done, serves to restrict the scope of discounts which, in turn, serves the Liquor Code’s purpose of controlling the sale of liquor so as to promote the Commonwealth’s policy of “temperance and responsible conduct with respect to alcoholic beverages.” Section 104(d) of the Liquor Code, 47 P.S. § l-104(d). Thus, I believe that we should not read the regulation to include all bottled beer as a type of alcoholic beverage subject to discounts, as Licensee requests.
Licensee also asserts that the regulation is subject to more than one interpretation and is, therefore, impermissibly vague. However, the mere fact that a regulation is subject to two possible interpretations does not render it unconstitutionally vague. See, e.g., American Booksellers Association v. Rendell, 332 Pa.Super. 537, 481 A.2d 919, 937-38 (1984) (appealing party unsuccessfully argued that obscenity statute was unconstitutionally vague because it was subject to two possible interpretations and Court upheld statute’s constitutionality).
Accordingly, because I conclude that: 1) the “lewd, immoral or improper” provision of the Liquor Code does not unconstitutionally restrain free expression and 2) the discounting regulation is not impermissibly vague, I would affirm the opinion of the trial court in its entirety.